              Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 1 of 26



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


CANDELARIA TORREZ,

           Plaintiff,

           vs.                                                                   Civ. No. 19-740 KK

ANDREW SAUL, Commissioner of the
Social Security Administration,

           Defendant.

                               MEMORANDUM OPINION AND ORDER1

            THIS MATTER is before the Court on Plaintiff Candelaria Torrez’s (“Ms. Torrez”)

Motion to Reverse and Remand for a Rehearing with Supporting Memorandum (Doc. 21)

(“Motion”), filed March 19, 2020, seeking review of the unfavorable decision on her claim for

Title XVI supplemental security income (“SSI”) under 42 U.S.C. §§ 405(g) and 1383(c)(3).

Defendant Andrew Saul, Commissioner of the Social Security Administration (“Commissioner”),

filed a response in opposition to the Motion on June 17, 2020, (Doc. 25), and Ms. Torrez filed a

reply in support of the Motion on July 8, 2020. (Doc. 28.) Having meticulously reviewed the entire

record and the applicable law and being otherwise fully advised in the premises, the Court FINDS

that Ms. Torrez’s Motion is well taken and should be GRANTED.

                                               I.       Background

           Ms. Torrez is a thirty-four-year-old single mother of one who lives with her parents in

Yahtahey, New Mexico. (Administrative Record (“AR”2) 077, 243-44.) Her past work history


1
  Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties have consented to the undersigned
to conduct dispositive proceedings and order the entry of final judgment in this case. (Doc. 10.)
2
    Citations to “AR” are to the Administrative Record (Doc. 16) that was lodged with the Court on December 12, 2019.


                                                           1
            Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 2 of 26



includes movie theater concessioner, cashier, substitute teacher, and part-time home healthcare

worker. (AR 073-75.) In 2006, she was diagnosed with post-traumatic stress disorder (“PTSD”).

(AR 1163.) Since that time, she has been under the care of psychiatrist Richard Laughter, M.D.,

who has also diagnosed Ms. Torrez with and treated her for bipolar I disorder and anxiety. (AR

1163-64.)

       Ms. Torrez filed an application for SSI on August 28, 2015, alleging a disability onset date

of August 8, 2015 due to bipolar disorder, PTSD, and anxiety. (AR 104-05.) Her application was

denied initially in March 2016 (AR 105-12), and again at reconsideration in August 2016 (AR

113-24). Ms. Torrez requested a hearing before an Administrative Law Judge (“ALJ”) (AR 126),

and ALJ Ann Farris held a hearing on June 19, 2018. (AR 068-103.) The ALJ took testimony from

Ms. Torrez (AR 073-90), Ms. Torrez’s friend and former co-worker Melissa Howard (AR 091-

96), and impartial vocational expert (“VE”) Mary Diane Weber (AR 096-101). On October 29,

2018, the ALJ issued an unfavorable decision finding that Ms. Torrez has not been under a

disability since the date of her application. (AR 039-55.) Ms. Torrez sought review by the Appeals

Council and submitted additional evidence, which the Appeals Council declined to exhibit, finding

that it “does not show a reasonable probability that it would change the outcome of the decision.”

(AR 002, 014-33, 242.) Following the Appeals Council’s denial of her request for review (AR

001-6), Ms. Torrez appealed to this Court. (Doc. 1.)

                                  II.     Standard of Review

       Judicial review of the Commissioner’s denial of disability benefits is limited to whether

the final decision is supported by substantial evidence and whether the Commissioner applied the

correct legal standards to evaluate the evidence. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365 F.3d

1208, 1214 (10th Cir. 2004). In undertaking its review, the Court must meticulously examine the



                                                2
           Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 3 of 26



entire record but may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). In other words, the Court

does not reexamine the issues de novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10 F.3d

739, 741 (10th Cir. 1993). The Court will not disturb the Commissioner’s final decision if it

correctly applies legal standards and is based on substantial evidence in the record.

         A decision is based on substantial evidence where it is supported by “relevant evidence . . .

a reasonable mind might accept as adequate to support a conclusion.” Langley v. Barnhart, 373

F.3d 1116, 1118 (10th Cir. 2006). A decision “is not based on substantial evidence if it is

overwhelmed by other evidence in the record[,]” id., or “constitutes mere conclusion.” Musgrave

v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The Commissioner’s decision must “provide

this court with a sufficient basis to determine that appropriate legal principles have been followed.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005). Therefore, although an ALJ is not

required to discuss every piece of evidence, “the record must demonstrate that the ALJ considered

all of the evidence,” and “the [ALJ’s] reasons for finding a claimant not disabled” must be

“articulated with sufficient particularity.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir.

1996).

                                         III.    Discussion

         Ms. Torrez raises three points of error: (1) in assessing Ms. Torrez’s residual functional

capacity (“RFC”), the ALJ improperly rejected the opinion of her treating psychiatrist, Richard

Laughter, M.D. (Doc. 21 at 14-20); (2) the RFC the ALJ assessed is not supported by substantial

evidence (Doc. 21 at 21-24); and (3) the Appeals Council erred by declining to consider the

additional evidence she submitted (Doc. 21 at 9-14). The Commissioner argues that the record

supports the ALJ’s accordance of “little weight” to Dr. Laughter’s opinions (Doc. 25 at 15-19),



                                                  3
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 4 of 26



that the RFC the ALJ assessed is supported by substantial evidence (Doc. 25 at 13, 19-20), and

that the Appeals Council properly declined to consider the additional evidence Ms. Torrez

submitted (Doc. 25 at 6-13). For the following reasons, the Court concludes that the ALJ

committed reversible error in her consideration of Dr. Laughter’s opinion, which inherently

infected her assessment of Ms. Torrez’s RFC. Reversal and remand for further proceedings is

therefore required.

   A. Ms. Torrez’s Relevant Medical History

       Ms. Torrez has been under the care of Dr. Richard Laughter, a medical doctor with a

specialization in psychiatry, since 2006. (AR 1163, 1373, 1376.) In 2006, she was in a motor

vehicle accident to which Dr. Laughter attributes the onset of her PTSD, which is also related to

physical abuse she suffered as a child and other traumatic events in her younger adulthood. (AR

1163, 1383-84.) From 2006-2013, Ms. Torrez’s treatment for PTSD, bipolar disorder, and anxiety

was “off and on” and included the use of prescription medications (Depakote, Librium, and Zoloft)

as well as medical cannabis. (AR 1163.) The earliest medical treatment record contained in the

administrative record dates from January 18, 2013. (AR 1163.) That record indicates that Dr.

Laughter continued Ms. Torrez on Depakote, Librium, and Zoloft and approved the renewal of her

medical cannabis license at that time. (AR 1163-64.) Ms. Torrez did not see Dr. Laughter again

until March 2014, at which time she reported being fifteen weeks pregnant. (AR 1156.) Due to her

pregnancy, her psychotropic medications were discontinued, although Dr. Laughter agreed to

approve her medical cannabis license renewal with instructions not to use it until after giving birth.

(Id.; see AR 1150.) Ms. Torrez saw Dr. Laughter again in August 2014 for psychotherapeutic

counseling to address Ms. Torrez’s concerns about the impending birth of her first child and the

possibility of postpartum depression given that she had not been on medications for several



                                                  4
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 5 of 26



months. (AR 1150, 1155.) Dr. Laughter noted that Ms. Torrez’s symptoms were “mild to

moderate” with “[n]o acute symptoms” and advised her to “continue frequent follow-up.” (Id.) In

December 2014, Ms. Torrez reported “doing okay” but having “ups and downs.” (AR 1143

(quotation marks omitted).) Dr. Laughter noted that she “has signs and symptoms of depression

but doesn’t want medications at this point because she is breast-feeding.” (Id.)

       Ms. Torrez continued seeing Dr. Laughter regularly throughout 2015 and 2016, during

which time she declined medications because she was breastfeeding. (AR 1167, 1172, 1177, 1182,

1187, 1192, 1198, 1203, 1208, 1213, 1218, 1223.) She continued receiving psychotherapeutic

counseling to manage her ongoing symptoms, that included feelings of isolation, variable energy

levels, problems with concentration, and mood instability, as well as racing thoughts, poor sleep,

nightmares, flashbacks, reaction to triggers, hypervigilance, and generalized anxiety. (See AR

1167-68, 1172-73, 1177-78, 1182-83, 1187-88, 1192-93, 1198-99, 1203-04, 1208-09, 1213-14,

1218-19, 1223-24.) In May 2016, Ms. Torrez indicated that she wanted to restart Depakote and

Zoloft once she was done breastfeeding. (AR 1218.) In early June 2016, she reported that her

“mood is within normal limit of her problems” and that she “desires no changes[,]” but also that,

at times, she “wants to restart psychotropic aids for bipolar symptoms.” (AR 1223.)

       On June 28, 2016, Ms. Torrez agreed to restart medication to help manage her symptoms.

(AR 1228.) For the next several months, Dr. Laughter, who indicated that Ms. Torrez is “very

sensitive to medications” (AR 1384), modified and titrated Ms. Torrez’s medication regimen in

response to her symptoms and reported side effects. (AR 1228, 1233, 1239.) He also continued to

provide psychotherapeutic counseling at her monthly treatment sessions. (See AR 1250, 1256,

1261, 1266, 1271, 1276, 1281, 1286, 1291, 1295, 1310, 1320, 1325.) Although Dr. Laughter

prescribed twice daily use of both lithium and Klonopin, Ms. Torrez reported that she was using



                                                 5
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 6 of 26



them only on an as-needed basis throughout 2017 because she continued to breastfeed. (AR 1283,

1288, 1293, 1297.) Starting in December 2017 and continuing into early 2018, Dr. Laughter again

modified and titrated Ms. Torrez’s medications when she complained of side effects. (AR 1302,

1307, 1322.) In mid-January 2018, Ms. Torrez indicated that she was still taking her medications

only on an as-needed basis because she continued to breastfeed. (AR 1307.) However, when Ms.

Torrez presented as a walk-in patient in late January complaining of mood instability and anxiety,

as well as side effects from her lithium, she agreed to start taking a new medication twice a day.

(AR 1312.) Between February and April 2018, she gradually increased her dosage of her mood

stabilizers in accordance with what Dr. Laughter prescribed. (AR 1318, 1323, 1332.) In May 2018,

Dr. Laughter indicated that even after the recent adjustments and with medication adherence, Ms.

Torrez “remains very symptomatic.” (AR 1379.)

   B. Dr. Laughter’s Medical Opinions and Deposition Testimony

       In December 2017, Dr. Laughter completed forms, provided by Ms. Torrez’s attorney, in

which he rendered findings regarding the severity and extent of Ms. Torrez’s mental impairments

and her resulting mental limitations. (AR 783-84.) He indicated, inter alia, that Ms. Torrez has

marked restrictions in her activities of daily living, marked difficulties maintaining social

functioning, marked difficulties maintaining the ability to concentrate, persist, or keep pace, and

repeated episodes of decompensation. (AR 783, 784.)

       In January 2018, Dr. Laughter completed a Medical Assessment of Ability to do Work-

Related Activities (Mental) in which he rated the severity of Ms. Torrez’s mental limitations in

twenty different work-related activities. (AR 1085-86.) He found her to have a marked limitation

in eleven of the twenty activities and a moderate limitation in the other nine. (Id.) Specifically, he

assessed marked limitations in the following areas: (1) understand and remember detailed



                                                  6
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 7 of 26



instructions, (2) carry out detailed instructions, (3) maintain attention and concentration for

extended periods of time (i.e., 2-hour segments), (4) perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerance, (5) work in coordination with/or

proximity to others without being distracted by them, (6) complete a normal workday and

workweek without interruptions from psychologically based symptoms and perform at a consistent

pace without an unreasonable number and length of rest periods, (7) interact appropriate with the

public, (8) accept instructions and respond appropriately to feedback from supervisors, (9) get

along with coworkers or peers without distracting them or exhibiting behavioral extremes, (10)

maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness,

and (11) set realistic goals or make plans independently of others. (Id.) And he assessed moderate

limitations in Ms. Torrez’s ability to: (1) remember locations and work-like procedures, (2)

understand and remember very short and simple instructions, (3) carry out very short and simple

instructions, (4) sustain an ordinary routine without special supervision, (5) make simple work-

related decisions, (6) ask simple questions or request assistance, (7) respond appropriately to

changes in the work place, (8) be aware of normal hazards and take adequate precautions, and (9)

travel in unfamiliar places or use public transportation. (Id.) In the “Comments” section of the

form, Dr. Laughter wrote: “Bipolar: mood instability, racing thoughts, poor concentration,

problems completing projects, poor sleep. PTSD: mood instability, nightmares, flashbacks,

reaction to triggers, avoids triggers, hyper-vigilant.” (AR 1085.)

       When he was deposed by Ms. Torrez’s attorney in May 2018, Dr. Laughter testified that

since graduating from medical school in 2002 and completing his residency in psychiatry in 2006,

he has seen approximately 5,000 patients at the clinics he has worked at and now runs in Gallup

and Grants, New Mexico. (AR 1373-74.) Regarding Ms. Torrez, he explained that he has been



                                                 7
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 8 of 26



treating her for around twelve years and knows “all of her patterns” and “all the medications she’s

been on.” (AR 1376-77.) His treatment notes indicate that he regularly counseled her regarding

recurrent life stressors, such as her estranged relationship with her daughter’s father and trying to

get child support from him, being a single mother, financial instability, and wanting to move out

of her parents’ house and live independently. (AR 1093, 1096, 1117, 1141-42, 1132, 1148.) He

also repeatedly noted that Ms. Torrez expressed a desire to work but reported having a “poor work

history” due to “temper problems” and being “unable to keep a schedule, take directions from her

boss, interact with coworkers, and interact with the public.” (AR 1093, 1106, 1122, 1137, 1148,

1212.) In August 2017 when Ms. Torrez reported that she was fired from a job after less than two

weeks, Dr. Laughter counseled her regarding how her bipolar disorder can affect her ability to

work. (AR 1093, 1096; see AR 1379.)

       At his deposition, Dr. Laughter opined that based on Ms. Torrez’s history and his

experience with her, the “main reason” she has been unable to keep a job is her “mood instability”

due to bipolar disorder combined with PTSD. (AR 1379.) He explained, “the pressures of working

and being on schedule, pressure[s of] dealing and interacting with clientele, pressure[s] of dealing

with employees, pressures of dealing with supervisors, it[’]s going to knock her off track sooner

than later. Maybe once or twice a day.” (AR 1379.) He further stated that “with a person with

severe PTSD as her, there’s a likelihood of physical altercations” and/or verbal altercations

whenever “[s]omething throws her off, whether it’s a trigger, whether it’s a flashback or something

like that.” (AR 1379, 1383.) Dr. Laughter described Ms. Torrez’s bipolar disorder and PTSD as

“permanent” conditions for which symptoms will “wax[] and wane[], from acute to stable” and

explained that the goal of treatment is to “reduce the symptoms” through use of medication and

counseling. (AR 1384.) He explained that in the ten-to-twelve years he has known Ms. Torrez,



                                                 8
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 9 of 26



however, she had been able to live independently for only a few months and otherwise “always

lived at home[,]” she has “never kept a job[,]” and she has “never been stable for long periods of

time.” (AR 1379, 1383.) He further noted that even when Ms. Torrez is taking all her medications,

including in the immediately preceding 4-5 months, she “remains very symptomatic.” (AR 1379,

1384.) Asked whether he wanted to make any changes to his findings in the functional assessments

he had completed, he responded, “[N]o. She’s unstable.” (AR 1384.)

   C. The ALJ’s Decision

       The ALJ found at step one of the sequential evaluation process that Ms. Torrez has not

engaged in substantial gainful activity since her application date of August 28, 2015. (AR 044.) At

step two, the ALJ found that Ms. Torrez has the severe impairments of bipolar I disorder, PTSD,

and anxiety. (Id.) At step three, the ALJ found that the severity of Ms. Torrez’s impairments,

considered singly or in combination, does not meet or medically equal the severity of any listings,

specifically Listing Sections 12.04 (Depressive, bipolar, and related disorders), 12.06 (Anxiety and

obsessive-compulsive disorders), and/or 12.15 (Trauma and stressor-related disorders). (AR 045-

47.) She found that Ms. Torrez has only a moderate limitation in each of the four broad functional

areas used to evaluate mental impairments: (1) understanding, remembering, or applying

information; (2) interacting with others; (3) concentrating, persisting, or maintaining pace; and (4)

adapting or managing herself. (AR 046-47.)

       In proceeding to assess Ms. Torrez’s RFC, the ALJ concluded that Ms. Torrez

       has the residual functional capacity to perform a full range of work at all exertional
       levels but with the following non-exertional limitations: the claimant should have
       no interaction with the general public and only occasional and superficial
       interactions with co-workers; and the claimant should not be required to work at a
       production-rate pace or to perform tandem tasks.




                                                 9
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 10 of 26



(AR 047.) In discussing the medical opinion evidence as it related to the RFC she assessed, the

ALJ accorded “little weight” to the opinions of the State agency psychological consultants who

reviewed Ms. Torrez’s application at the initial and reconsideration levels and found that Ms.

Torrez’s mental impairments were “non-severe.” (AR 048.) Regarding the opinion of consultative

psychological examiner Carl B. Adams, Ph.D., who examined Ms. Torrez in February 2016 and

found her to have “no limitations” in any of the four broad areas of mental functioning (see AR

515-16), the ALJ accorded it “moderate weight,” finding it to be “consistent with and supported

by his mental status examination,” although “not entirely consistent with the claimant’s mental

health treatment records and the claimant’s own statements showing some mood instability.” (AR

048-49.) Regarding Dr. Laughter’s opinions, the ALJ gave them “little weight” because she found

them to be “not consistent with or supported by the record as a whole,” including (1) Dr. Laughter’s

treatment records, (2) Ms. Torrez’s “non-compliance with mental health treatment (including

failure to pursue psychotherapy),” (3) Ms. Torrez’s “good response to medication and therapy

when she is compliant,” and (4) Ms. Torrez’s daily activities, “including the ability to care for her

child and her parents.” (AR 050.)

       Although the ALJ found at step four that Ms. Torrez would be unable to perform any past

relevant work, she concluded at step five that considering Ms. Torrez’s age, education, work

experience, and RFC, Ms. Torrez “is capable of making a successful adjustment to other work that

exists in significant numbers in the national economy.” (AR 053-55.) Specifically, based on the

testimony of VE Weber, the ALJ found that Ms. Torrez would be able to perform the requirements

of the following representative occupations: shelving clerk (library), routing clerk, and dishwasher.

(AR 054.) She therefore found that Ms. Torrez is “not disabled.” (AR 055.)

   D. The ALJ’s decision fails to evince application of the correct legal standards for
      weighing Dr. Laughter’s opinions.

                                                 10
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 11 of 26




        1. Applicable Law

        The ALJ’s decision must demonstrate application of the correct legal standards, and failure

to follow the “specific rules of law . . . in weighing particular types of evidence in disability cases

. . . constitutes reversible error.” Reyes v. Bowen, 845 F.2d 242, 244 (10th Cir. 1988). Regarding

medical opinion evidence, the ALJ must consider all medical opinions of record and is required to

discuss the weight she assigns to each opinion. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161

(10th Cir. 2012) (citing 20 C.F.R. § 404.1527(e)(2)(ii)). Generally, the ALJ should accord more

weight to the opinion of a source who has examined the claimant than to the opinion of a source

who has rendered an opinion based on a review of medical records alone. See 20 C.F.R.

§ 416.927(c)(1); Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004) (“The opinion of an

examining physician is generally entitled to less weight than that of a treating physician, and the

opinion of an agency physician who has never seen the claimant is entitled to the least weight of

all.”). Treating source3 medical opinions are entitled to—and, in fact, must be given—controlling

weight if they are “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and “not inconsistent with the other substantial evidence in [the] case record[.]” 20

C.F.R. § 416.927(c)(2); see SSR 96-2p, 1996 WL 374188, at * 1 (July 2, 1996)4 (identifying the

four factors that determine whether an opinion is entitled to controlling weight as (1) the opinion

comes from a “treating source,” (2) the opinion must be a “medical opinion,” (3) the opinion is

“‘well-supported’ by ‘medically acceptable’ clinical and laboratory diagnostic techniques[,]” and


3
 “Treating source” is defined as the claimant’s “own acceptable medical source who provides you, or has provided
you, with medical treatment or evaluation and who has, or has had, an ongoing treatment relationship with you.” 20
C.F.R. § 416.927(a)(2).
4
  The Court acknowledges that certain Social Security Rulings, including SSR 96-2p, that the Court relies on in its
analysis have been rescinded effective for claims filed on or after March 27, 2017. See SSR 96-2P, 2017 WL 3928298,
at *1 (Mar. 27, 2017). However, Ms. Torrez’s claim was filed in 2015, making the rescinded rulings and case law
interpreting them still applicable.

                                                        11
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 12 of 26



(4) the opinion is “not inconsistent” with the other evidence of record, and explaining that “when

all of the factors are satisfied, the adjudicator must adopt a treating source’s medical opinion

irrespective of any finding he or she would have made in the absence of the medical opinion”

(emphasis added)).

       The “treating source” rule “recognizes the deference to which a treating source’s medical

opinions should be entitled.” SSR 96-2p, 1996 WL 374188, at * 1. Such deference is warranted

because “these sources are likely to be the medical professionals most able to provide a detailed,

longitudinal picture of [the claimant’s] medical impairment(s) and may bring a unique perspective

to the medical evidence that cannot be obtained from the objective medical findings alone or from

reports of individual examinations[.]” 20 C.F.R. § 416.927(c)(2). The Social Security

Administration is not “permit[ted] to substitute [its] own judgment for the opinion of a treating

source on the issue(s) of the nature and severity of an impairment when the treating source has

offered a medical opinion that is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with other substantial evidence.” SSR 96-2p, 1996

WL 374188, at * 1.

       When the record contains opinions from a treating source, the weighing of medical

opinions proceeds through a sequential process: the ALJ must first determine whether the treating

source’s opinions are entitled to controlling weight. See Watkins v. Barnhart, 350 F.3d 1297, 1300

(10th Cir. 2003) (describing the analysis as “sequential” and explaining that “[i]n deciding how

much weight to give a treating source, an ALJ must first determine whether the opinion qualifies

for ‘controlling weight’”). SSR 96-2p “contemplates that the ALJ will make a finding as to whether

a treating source opinion is entitled to controlling weight.” Watkins, 350 F.3d at 1300. “A finding

at this stage (as to whether the opinion is either unsupported or inconsistent with other substantial



                                                 12
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 13 of 26



evidence) is necessary so that [the reviewing court] can properly review the ALJ’s determination

on appeal.” Id. If the opinion is entitled to controlling weight, “no other factors need be considered

and the inquiry is at an end.” Anderson v. Astrue, 319 F. App’x 712, 718 (10th Cir. 2009)

(unpublished).5

        However, even if not entitled to controlling weight, a treating source’s medical opinion “is

still entitled to deference and must be weighed using all of the relevant factors.” Langley, 373 F.3d

at 1120 (alteration and internal quotation marks omitted); see Andersen, 319 F. App’x at 718

(stating that if either condition entitling an opinion to controlling weight is not met, “an ALJ is not

free to simply disregard the opinion or pick and choose which portions to adopt”). “[I]f the ALJ

rejects [a treating source’s] opinion completely, he must then give specific, legitimate reasons for

doing so.” Watkins, 350 F.3d at 1301 (internal quotation marks omitted). The reasons must be

“sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinions and the reason for that weight.” Robinson 366 F.3d at

1082 (internal quotation marks omitted). An ALJ commits reversible error when she fails to set

forth adequate reasons explaining why a medical opinion was rejected or assigned a particular

weight and to demonstrate that she has applied the correct legal standards in evaluating the

evidence. See Reyes, 845 F.2d at 244; Andersen, 319 F. App’x at 717 (“The agency’s failure to

apply correct legal standards, or show us it has done so, is grounds for reversal.” (alteration and

internal quotation marks omitted)).

        2. The ALJ erred in considering Dr. Laughter’s treating-source opinions, and the
           reasons she gave for according “little weight” to his opinions are legally
           inadequate.




5
 Unpublished decisions are not binding precedent in the Tenth Circuit but may be cited for their persuasive value.
United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005).

                                                        13
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 14 of 26



        The ALJ’s decision fails to evince compliance with the foregoing standards for weighing

a treating source’s opinions. Initially, it cannot be disputed that Dr. Laughter qualifies as a “treating

source.” The medical records establish that Dr. Laughter has had an ongoing treatment relationship

with Ms. Torrez since 2006. He is intimately familiar with Ms. Torrez’s mental conditions and

testified that he “know[s] all of her patterns.” He not only manages Ms. Torrez’s medications but

also provides psychotherapeutic counseling to help her manage her symptoms, which was

particularly important during the period she was pregnant and breastfeeding and, therefore, not

taking psychotropic medications. There can be little doubt that, on the record in this case, Dr.

Laughter was in a unique position to provide a “longitudinal picture” of Ms. Torrez’s mental

impairments and related functional limitations.

        Despite this, and despite the ALJ’s recognition of Dr. Laughter as Ms. Torrez’s “treating

psychiatrist” (AR 049), the ALJ failed to perform a threshold controlling-weight analysis of Dr.

Laughter’s treating-source opinions. Absent from her decision is any indication that she considered

whether Dr. Laughter’s opinions were “well-supported” by medically acceptable clinical and

laboratory diagnostic techniques and “not inconsistent” with the other substantial evidence of

record. Indeed, her statement that she gave “little weight to Dr. [Laughter’s] opinions” because

“they are not consistent with or supported by the record as a whole”—coupled with the specific

reasons she gave for discounting his opinions—evinces her application of an incorrect legal

standard for considering the evidence of record and weighing Dr. Laughter’s treating-source

opinions.

        The correct standard for determining, as a threshold issue, whether Dr. Laughter’s opinions

were entitled to controlling weight is not whether his opinions were “consistent” with the

substantial evidence of record but rather whether they were “not inconsistent.” See 20 C.F.R.



                                                   14
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 15 of 26



§ 416.927(c)(2) (emphasis added). “Not inconsistent” is “a term used to indicate that a well-

supported treating source medical opinion need not be supported directly by all of the other

evidence (i.e., it does not have to be consistent with all the other evidence) as long as there is no

other substantial evidence in the case record that contradicts or conflicts with the opinion.” SSR

96-2p, 1996 WL 374188, at * 3 (emphasis added). In other words, Dr. Laughter’s opinions could

have been “inconsistent” with other evidence and still entitled to controlling weight, so long as his

opinions were not contradicted by other substantial evidence of record. Not only did the ALJ fail

to identify with specificity substantial evidence that contradicts any of Dr. Laughter’s opinions but

also the evidence the ALJ cited as a basis for discounting Dr. Laughter’s opinions is plainly

insufficient to support her conclusion that Dr. Laughter’s opinions were “not consistent with or

supported by the record as a whole[.]” The Court addresses each of the ALJ’s proffered reasons

for discounting Dr. Laughter’s opinions in turn.

       a. Dr. Laughter’s treatment records “showing intact memory and concentration”

       According to the ALJ’s summary of the evidence, Dr. Laughter’s treatment records—

specifically his documentation of the results of Ms. Torrez’s mental status examinations—

“showed normal thought process and content (including no suicidal ideation) as well as intact

recent and remote memories and attention and concentration” on numerous occasions. (AR 051-

52). This description is only partially accurate and conveys only a partial picture of what Dr.

Laughter’s treatment records show. Moreover, the ALJ failed to explain how the cited evidence

supports her conclusion that all of Dr. Laughter’s opinions were “not consistent with or supported

by the record as a whole[.]” As the Court explains, the record—properly considered as a whole—

does not support the ALJ’s discounting of Dr. Laughter’s opinions on this first proffered basis.




                                                 15
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 16 of 26



       Each of Dr. Laughter’s treatment records contains a section called “Exam” in which Dr.

Laughter recorded, on a table, the results of the mental status examination he performed at each

session, i.e., his impressions of Ms. Torrez’s appearance, behavior, speech, mood, affect, thought

process, thought content, insight/judgment, consciousness, orientation, recent memory, remote

memory, attention/concentration, language (naming), language (repeating phrase), language

(abstraction), and fund of knowledge based on her presentation and his observations upon

examination. Dr. Laughter consistently documented generally unremarkable findings regarding

Ms. Torrez’s thought process and content, indicating Ms. Torrez’s “Goal Directed, Organized,

Logical, Linear” thought process and that she was “Future Oriented” with no indications of suicidal

or homicidal ideations and “No Abnormal [thought] Content.” Importantly however, Dr. Laughter

also consistently noted that Ms. Torrez’s mood was “Sad/Depressed, Anxious, Irritable” and

described her affect as “Mood Congruent, Restricted Range, Fearful/Anxious, Sad/Depressed.” He

treated her with psychotropic medications and medical cannabis to help manage her bipolar, PTSD,

and anxiety symptoms, which included “up and down” moods, self-esteem, energy levels, and

concentration, as well as irritability, anger, depression, and anxiety. He counseled her on a regular

and ongoing basis—including during the period when she was breastfeeding and declined

medications—regarding everything from her evolving relationship with her daughter’s father (e.g.,

going through paternity testing, meeting his fiancée, and trying to obtain child support) to the

challenges of being a single parent, experiencing financial struggles, and her unsuccessful attempts

to keep a job. His counseling focused on helping Ms. Torrez “increase insight and understanding,”

improve her communications and coping skills, and reduce her symptoms by identifying the

sources of her feelings. He noted that in the time he has known her, she has been unable to keep a

job or live independently, which he attributes to the mood instability caused by her conditions. He



                                                 16
          Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 17 of 26



acknowledged that there are times when she is in a “well state” but explained that “she can turn on

a dime” because of her PTSD. (AR 1379.) Finally, he made clear that his opinions regarding her

functional limitations remained unchanged despite that she had been back on medication for 4-5

months because she “remains very symptomatic” and continues to be “unstable.” (AR 1379, 1383,

1384.)

         Although the Court acknowledges that the ALJ’s decision indeed mentions some of the

foregoing evidence that tends to undercut her finding of inconsistency, the ALJ’s regurgitative

summaries—which are unsupported by logical explanations connecting the evidence cited to her

finding that Dr. Laughter’s opinions are not consistent with or supported by his treatment

records—are plainly insufficient to support her rejection of Dr. Laughter’s opinions. For example,

the ALJ failed to explain—and the Court fails to see—how evidence indicating that Ms. Torrez

presented as goal-directed in her thinking and non-suicidal is somehow inconsistent with and

undermines Dr. Laughter’s opinion that Ms. Torrez has a marked limitation in being able to accept

instructions and respond appropriately to criticism from supervisors. Or how evidence that Ms.

Torrez’s attention and concentration were considered “Intact” upon brief mental status

examination in a clinical setting invalidates Dr. Laughter’s opinion that Ms. Torrez would have a

marked limitation in her ability to maintain attention and concentration for “extended periods of

time”—meaning in two-hour segments—on a sustained basis in a work setting. Particularly on this

record, it was not enough for the ALJ to baldly conclude that certain cherrypicked and

decontextualized portions of Dr. Laughter’s comprehensive treatment records justified her

accordance of “little weight” to Dr. Laughter’s opinions and her commensurate rejection of the

mental limitations he found.

         b. Ms. Torrez’s “non-compliance with mental health treatment”



                                                17
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 18 of 26



       The next reason the ALJ gave for discounting Dr. Laughter’s opinions is that she found

that Ms. Torrez was “non-complian[t] with mental health treatment (including failure to pursue

psychotherapy)[.]” (AR 050.) While not entirely clear, the ALJ appears to have based her finding

of treatment “noncompliance” on two things: (1) that Ms. Torrez did not pursue “individual

therapy,” and (2) that Ms. Torrez did not take her medications as prescribed by Dr. Laughter while

she was breastfeeding. It is true that “[t]he failure to follow prescribed treatment is a legitimate

consideration in evaluating the validity of an alleged impairment.” Decker v. Chater, 86 F.3d 953,

955 (10th Cir. 1996). However, the record does not support the ALJ’s finding that Ms. Torrez was

noncompliant with prescribed treatment.

       The only evidence the ALJ cited that even arguably supports her finding that Ms. Torrez

“fail[ed] to pursue psychotherapy” is (1) in June 2016, “Dr. Laughter suggested that individual

therapy would be good for her but Ms. Torrez reported that she did not have the time due to having

a young child and helping take care of her parent” (AR 051; see AR 1118, 1122), and (2) in March

2018, “Ms. Torrez indicated that she will consider individual therapy when time permits” (AR

052; see AR 1322, 1325). Setting aside that the ALJ failed to explain how Ms. Torrez’s “failure”

to pursue suggested “individual therapy” rendered Dr. Laughter’s findings “not consistent with or

supported by the record as a whole,” there is a more basic problem with the ALJ’s reasoning: it

ignores the fact that Ms. Torrez was, in fact, engaged in psychotherapy on a regular and ongoing

basis, i.e., the ALJ’s finding is not supported by substantial evidence.

       As previously noted, Dr. Laughter provided Ms. Torrez with psychotherapeutic counseling

at each of her appointments. His records indicate that he regularly spent greater than half of each

session providing counseling and/or coordination of care, i.e., psychotherapy. (See AR 1091, 1096,

1101, 1106, 1111, 1116, 1122, 1126, 1132, 1137, 1141, 1148, 1250, 1256, 1261, 1266, 1271, 1276,



                                                 18
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 19 of 26



1281, 1286, 1291, 1295, 1310, 1320, 1325.) Each of Dr. Laughter’s treatment records contains a

one- or two-paragraph narrative summary under the heading “Psychotherapy” in which he both

summarized the psychosocial issues Ms. Torrez discussed at each session and recorded the

supportive and problem-solving therapeutic counseling he offered in turn. Except for a few longer

stretches between sessions, Ms. Torrez consistently saw Dr. Laughter and engaged in

psychotherapy on a monthly basis beginning in 2014 and continuing through the date of her

administrative hearing. Thus, the ALJ’s finding that Ms. Torrez was noncompliant with treatment

because she “fail[ed] to pursue psychotherapy” is flatly contradicted by the record.

       The other basis on which the ALJ appears to have relied to find that Ms. Torrez was

noncompliant with treatment is that Ms. Torrez did not take her psychotropic medications as

prescribed. While the ALJ acknowledged that Dr. Laughter testified that Ms. Torrez “has been

compliant with taking medications,” she found that his testimony “is contradicted by his treatment

records[.]” (AR 050.) According to the ALJ, Dr. Laughter’s December 2015 treatment record

indicated that Ms. Torrez “was prescribed Zoloft and [D]epakote but she admitted she had not

been taking her medications because she was breast feeding.” (AR 051.) This not only

mischaracterizes Dr. Laughter’s treatment record but also further evinces the ALJ’s incomplete

consideration of the evidence of record.

       The substantial evidence of record establishes that Dr. Laughter did not begin

prescribing—and Ms. Torrez therefore did not begin taking—psychotropic medications again until

June 2016. (AR 1228.) Beginning in December 2014, Ms. Torrez affirmatively declined

medications because she was breastfeeding. (AR 1143.) Dr. Laughter’s treatment records

throughout 2015 and during the first half of 2016 indicate that he was not prescribing psychotropic

medications “due to patient breast-feeding.” (AR 1167, 1172, 1177, 1182, 1187, 1192, 1203, 1208,



                                                19
           Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 20 of 26



1213, 1218, 1223.) In February 2015, Dr. Laughter noted, “it would be good to hold off” on

psychotropic medications “due to breast-feeding[.]” (AR 1167.) When Ms. Torrez acknowledged

in August 2015 that she “does better on medications” but continued to express reservations about

restarting medications due to breastfeeding, Dr. Laughter counseled her regarding the risks and

benefits of taking medications but continued to respect her preference not to restart medication

and agreed to revisit the issue in the future. (AR 1177.) Dr. Laughter’s October and November

2015 treatment notes make clear that Ms. Torrez continued to decline medication due to

breastfeeding and that Dr. Laughter continued to indicate “[n]o psychotropics at this time. Reassess

after breast-feeding.” (AR 1182-83, 1187, 1189.)

        Regarding Dr. Laughter’s December 2015 treatment record, the Court acknowledges that

it lists “Zoloft” and “Depakote” in the “Meds” section of the record. (AR 1128.) However, when

properly considered alongside the substantial evidence of record, these notations—which also

appeared in each of Dr. Laughter’s treatment records beginning in August 20146 (AR 1143, 1150,

1167, 1172, 1177, 1182, 1187)—do not support the ALJ’s finding that as of December 2015, Ms.

Torrez had been “prescribed Zoloft and [D]epakote[.]” (AR 051.) Dr. Laughter’s December 2015

treatment record in fact notes that Ms. Torrez “remains unable to start medications due to breast-

feeding” and provides that her treatment plan continued to include “[n]o psychotropics at this time.

Reassess after breast-feeding.” (AR 1128, 1130.) Moreover, the ALJ’s finding that Ms. Torrez

“admitted she had not been taking her medications because she was breast feeding” (AR 051

(emphases added)) grossly mischaracterizes the evidence. In December 2015, Dr. Laughter noted,


6
  It is unclear why these notations appear in Dr. Laughter’s treatment records, particularly given that Dr. Laughter
expressly noted in his August 2014 treatment notes, “No medications at this time due to 5 months pregnant” and “No
psychotropics at this time due to patient 5 months pregnant.” (AR 1150, 1151.) Although the Court acknowledges this
seeming inconsistency in the evidence, the ALJ was not free to ignore the other substantial evidence of record—all of
which corroborates that Ms. Torrez was not taking medications in 2015 or early 2016 (see, e.g., AR 110, 322, 515)—
and rely on this inconsistency to support her rejection of Dr. Laughter’s opinions.


                                                        20
           Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 21 of 26



as he consistently had since August 2014, that “[t]he patient hasn’t been on medications due to

breast feeding.” (AR 1128.) Properly construed based on the record as a whole, this statement

supports a finding that Ms. Torrez was not taking medication as of December 2015 because it was

not part of her treatment plan, i.e., that Ms. Torrez was compliant with treatment by not taking

medications that had not been prescribed. It does not support the ALJ’s contrary finding that Ms.

Torrez “had not been taking her medications” and was, therefore, noncompliant with treatment.

         The only other evidence the ALJ cited that even arguably reflects on Ms. Torrez’s

medication compliance is Dr. Laughter’s December 2017 treatment record, which the ALJ

summarized, in pertinent part, as follows: “She was taking lithium and Klonopin as needed. She

did not want to take medications on a regular basis due to breast feeding.” (AR 052.) The ALJ

offered no other explanation of the significance of this evidence, either standing alone or, critically,

vis-à-vis the other evidence of record. Notably, the record is clear that when Ms. Torrez resumed

medication therapy in June 2016 and continuing through 2017, she consistently reported to Dr.

Laughter that she was taking her medications on an as-needed basis, rather than daily or twice

daily as prescribed, because she continued to breastfeed. (See, e.g., AR 1088, 1093, 1098, 1297.)

Despite this, Dr. Laughter never described Ms. Torrez as being noncompliant with treatment7 and,

in fact, consistently indicated “[n]o concerns” regarding Ms. Torrez’s medication adherence.8 (AR


7
  The Court acknowledges that on one occasion, Dr. Laughter noted that the fact that Ms. Torrez was still breastfeeding
“has been holding her back from being fully compliant with medications.” (AR 1093.) However, properly viewed in
light of the record as a whole, this statement, which the ALJ did not cite, is insufficient to support either the ALJ’s
finding that Ms. Torrez was “non-compliant” with treatment or her finding that Dr. Laughter’s opinion that Ms. Torrez
was compliant with medications was contradicted by his treatment records.
8
  Dr. Laughter’s treatment form uses the term “Adherence” rather than “compliance.” “Adherence” in the medical
context—specifically as used in the treatment of chronic psychiatric disorders—describes “‘the extent to which a
person’s behaviour, taking medication, following a diet, and/or executing lifestyle changes, corresponds with agreed
recommendations from a health care provider’.” Subho Chakrabarti, What’s in a name? Compliance, adherence and
concordance in chronic psychiatric disorders, World J. Psychiatry, 2014 Jun. 22, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4087153/. The term “adherence” has come into use as a replacement
for “compliance,” which is considered a “dichotomous” and “clinician-centered term[.]” Id. By contrast, “[t]he
concept of adherence places emphasis on a process, in which the appropriate treatment is decided after discussion

                                                         21
           Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 22 of 26



1235, 1241, 1249, 1255, 1260, 1265, 1270, 1275, 1280, 1285, 1290, 1294, 1299, 1304, 1309, 1314,

1319, 1324, 1334.) On this record, the ALJ was not free to substitute her opinion for Dr. Laughter’s

regarding whether Ms. Torrez was compliant with the treatment plan that Dr. Laughter developed

in consultation with Ms. Torrez.

         c. Ms. Torrez’s “good response to medication and therapy when she is compliant”

         The ALJ’s third proffered basis for discounting Dr. Laughter’s opinions was that she found

the limitations he assessed “not consistent with or supported by” evidence indicating that Ms.

Torrez had a “good response to medication and therapy when she is compliant[.]” (AR 050.)

According to the ALJ, Dr. Laughter’s treatment records indicated that Ms. Torrez “had good

results with supportive therapy.” (AR 051, 052.) The ALJ specifically cited three of Dr. Laughter’s

treatment records—December 22, 2015, June 28, 2016, and March 13, 2018—in which Dr.

Laughter indeed noted in the “Psychotherapy” section of his notes, “Good results with supportive

therapy.” (Id.; see AR 1122, 1132, 1325.) The ALJ also found that in March 2018—i.e., when Ms.

Torrez was taking her medications daily—Ms. Torrez “had an impression of stabilizing bipolar,

episodic PTSD, and situational anxiety with some generalized anxiety,” which, according to the

ALJ, “reflects positive response to medication.” (AR 052.)

         Even assuming the evidence the ALJ cited tends to suggest that Ms. Torrez generally had

a positive response to treatment, the Court fails to see—and the ALJ failed to explain—how it

contradicts and supports the ALJ’s rejection of Dr. Laughter’s specific opinions regarding Ms.

Torrez’s work-related mental functional limitations. As previously noted, Dr. Laughter testified



between the prescriber and the patient. It implies that the patient is under no compulsion to accept a particular
treatment, and shall not be held responsible for the failure of a treatment plan because of non-adherence[.]” Id. What
is clear from Dr. Laughter’s treatment records, coupled with his deposition testimony, is that he considered Ms. Torrez
a “medical decision maker” (see AR 1138) and did not consider her medication-related choices—i.e., to either not
take medication while breastfeeding or take it only as-needed while weening—to constitute nonadherence, much less
noncompliance, with treatment.

                                                         22
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 23 of 26



that even when Ms. Torrez was medication compliant, she was still “very symptomatic” and

“unstable.” (AR 1379, 1384.) While he indicated that the goal for someone like Ms. Torrez is to

“reduce the symptoms” and that keeping symptoms low “can be done by medications and

counseling and other means” (AR 1384 (emphasis added)), he never suggested that Ms. Torrez

had, in fact, ever achieved that goal, even temporarily. Indeed, he specifically testified that in his

twelve years of treating Ms. Torrez, he had “seen her in all sorts of states, and it[’]s never stable.

That’s the whole thing about her. She’s never stable for long periods of time.” (AR 1383.)

       Moreover, the ALJ’s finding that in March 2018, Ms. Torrez “had an impression of

stabilizing bipolar, episodic PTSD, and situational anxiety with some generalized anxiety, which

reflects positive response to medication” mischaracterizes the evidence. Ms. Torrez in fact

reported that she felt that her medications were not helping and that she continued to feel “‘[u]p

and down, irritable, depressed, anxious, angry, and emotionless.’” (AR 1322.) Dr. Laughter noted

that Ms. Torrez presented as sad/depressed, anxious, and irritable and that she “remains in mixed

bipolar episode” with symptoms of “mood instability, racing thoughts, poor concentration, poor

sleep.” (AR 1323-24.) He also noted, “PTSD is episodic: mood instability, flashbacks, nightmares,

reaction to triggers, hyper-vigilant.” (AR 1323.) Based on Ms. Torrez’s presentation and her

ongoing complaints of “mood instability and anxiety[,]” Dr. Laughter increased the dosages of all

three of the medications Ms. Torrez was taking at the time: Lamictal, Abilify, and Ativan. (Id.)

       On this record, the fact that Dr. Laughter indicated that Ms. Torrez had a “[g]ood response

to supportive therapy” and that Ms. Torrez was, at best, starting to respond to medication in March

2018 does not support the ALJ’s finding that Dr. Laughter’s opinions indicating marked and

moderate limitations were not consistent with or supported by the record. Thus, the ALJ’s third

reason for discounting Dr. Laughter’s opinions is also inadequate.



                                                 23
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 24 of 26



       d. Ms. Torrez’s “daily activities, including the ability to care for her child and her
          parents”

       The final reason the ALJ gave for according “little weight” to Dr. Laughter’s opinions is

that she found his opinions “not consistent with or supported by” Ms. Torrez’s “daily activities,

including the ability to care for her child and her parents.” (AR 050.) The ALJ noted that Ms.

Torrez described herself as a “stay-at-home mother” who “spends most of her time taking care of

her daughter” and who also “makes sure her dad is fed and that he takes his medications.” (Id.)

She further noted that Ms. Torrez reported being able to drive, go grocery shopping, attend church,

take her daughter to the park, exercise by going for walks, and do household chores, including

make breakfast, feed the animals, wash laundry, do dishes, and vacuum. (AR 052-53.)

       The record supports the ALJ’s findings regarding what Ms. Torrez’s activities of daily

living are. However, the ALJ’s decision fails to explain how the evidence reflecting Ms. Torrez’s

daily activities somehow contradicts Dr. Laughter’s opinions regarding Ms. Torrez’s work-related

mental functional limitations.

       The uncontroverted evidence of record makes clear that Ms. Torrez’s mental impairments

principally manifest as mood instability, which affects her ability to interact appropriately with

others, particularly people with whom she is less familiar and whom she feels “don’t understand”

her and what her limitations are. (AR 077, 083.) Ms. Torrez testified that when she interacts with

others, she “tend[s] to snap verbally” (AR 076) and gave two examples of being fired from

different jobs because of verbal snapping, once at a manager and once at a customer. (AR 085-86.)

Dr. Laughter expressed concerns about Ms. Torrez’s ability to interact with clients, coworkers,

and supervisors because of her mental impairments and based on Ms. Torrez’s reported history of

“temper problems” and being unable to keep a job. (AR 1137, 1288, 1379.) He specifically

indicated that he would expect “verbal altercations”—and possibly even physical altercations—as

                                                24
         Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 25 of 26



a result of “pressures” at work that he opined would throw Ms. Torrez off “sooner than later.” (AR

1379.) Commensurately, he opined that Ms. Torrez would have marked limitations in her ability

to (1) interact appropriately with the general public, (2) accept instructions and respond

appropriately to criticism from supervisors, and (3) get along with coworkers or peers without

distracting them or exhibiting behavioral extremes. (AR 1086.)

       None of the evidence regarding Ms. Torrez’s daily activities that the ALJ cited supports

the ALJ’s rejection of Dr. Laughter’s opinions regarding Ms. Torrez’s mental functional

limitations, particularly his findings regarding her social interaction limitations. Notably, the ALJ

acknowledged that with respect to those of Ms. Torrez’s daily activities that involve any degree of

social interaction, the evidence indicated that Ms. Torrez did them only with restrictions and

limitations. The ALJ noted that Ms. Torrez indicated that “it is difficult for her to go to Wal-Mart

with ‘all those people’” and that she “tries to limit her stay in a store to one hour”; that when she

takes her daughter to the park, she only invites friends with small children to meet them “[i]f she

is in a good state”; and that when she attends church, she “does not interact with people there.”

(AR 052-53.) In other words, the ALJ’s own description of the evidence regarding Ms. Torrez’s

daily activities tends to support and be consistent with—not contradict—Dr. Laughter’s opinions

regarding Ms. Torrez’s social interaction limitations.

       In sum, the reasons the ALJ gave for discounting Dr. Laughter’s opinions—reasons that

(1) are premised on mischaracterizations and/or substantively deficient consideration of the

evidence, and (2) are conclusory and unexplained—are legally inadequate. The ALJ’s decision

generally fails to demonstrate that she applied the correct legal standards for considering the

evidence of record, in general, and for weighing Dr. Laughter’s treating source opinions, in

particular. As such, her decision must be reversed and remanded.



                                                 25
           Case 1:19-cv-00740-KK Document 30 Filed 08/21/20 Page 26 of 26



       e. The Court Does Not Reach Ms. Torrez’s Other Arguments

       Because the Court concludes that remand is required as set forth above, the Court will not

address Ms. Torrez’s remaining claims of error. See Wilson v. Barnhart, 350 F.3d 1297, 1299 (10th

Cir. 2003) (explaining that the reviewing court does not reach issues that may be affected on

remand).

                                    IV.    CONCLUSION

       For the reasons stated above, Ms. Torrez’s Motion to Reverse and Remand for Rehearing

with Supporting Memorandum (Doc. 21) is GRANTED.



                                            _____________________________________
                                            KIRTAN KHALSA
                                            United States Magistrate Judge
                                            Presiding by Consent




                                               26
